296 U.S. 570
56 S.Ct. 306
80 L.Ed. 402
A. G. TRIPLETT et al., petitioners,v.Percival D. LOWELL.
No. 388.
Supreme Court of the United States
December 9, 1935

Messrs. Samuel E. Darby, Jr., of New York City, and Cook & Markell, of Baltimore, Md., for petitioners.
Messrs. Clifton V. Edwards, of New York City, Gaylord Lee Clark, of Baltimore, Md., and John B. Brady, of Washington, D. C., for respondents.


1
For opinion below, see 77 F.(2d) 556.


2
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit. It is ordered that the petition for rehearing in this case be, and it hereby is, granted. The order heretofore entered on October 14, 1935, denying the petition for writ of certiorari in this case is vacated, and it is ordered that the petition for writ of certiorari be, and the same hereby is granted. The case is assigned for argument immediately following No. 590.